1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GLORIA JEAN MCMACKIN,                          )   Case No.: 1:17-cv-1181 - JLT
                                                    )
12                  Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES AND
                                                    )   COSTS PURSUANT TO THE EQUAL ACCESS
13          v.                                      )   TO JUSTICE ACT
                                                    )
14   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
15                                                  )
                    Defendant.                      )
16                                                  )

17          On January 15, 2019, Gloria McMackin and Nancy A. Berryhill, Acting Commissioner of

18   Social Security, stipulated for the award and payment of attorney’s fees and costs pursuant to the Equal

19   Access to Justice Act, 28 U.S.C. § 2412(d) and 28 U.S.C. §1920. (Doc. 19)

20          Accordingly, the Court ORDERS: Subject to the terms of the parties’ stipulation, fees and

21   costs in the total amount of $4,600.00 are AWARDED to Plaintiff, Gloria Jean McMackin.

22
23   IT IS SO ORDERED.

24      Dated:     January 16, 2019                           /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
